Court of Appeals
of the State of Georgia

                                         ATLANTA,__________________
                                                   September 18, 201

The Court of Appeals hereby passes the following order:

A14A2315. SERGE CHARLES v. NATIONSTAR MORTGAGE, LLC, ET AL.

      The above-referenced case was docketed with this Court on August 14, 2014,
and the Appellant’s brief was due to be filed on September 3, 2014. See Court of
Appeals Rule 23 (a). Pursuant to Court of Appeals Rule 23 (a), an Appellant’s motion
for an extension of time to file a brief must be filed prior to the date that the brief is
due or this Court may dismiss the appeal. The Appellant has not filed a brief with this
Court, and he filed an untimely motion for an extension to file a brief on September
8, 2014. Thus, pursuant to Court of Appeals Rule 23 (a), Appellant’s untimely motion
for an extension of time to file a brief is DENIED, and this appeal is DISMISSED.

                                         Court of Appeals of the State of Georgia
                                                                          09/18/2014
                                                Clerk’s Office, Atlanta,__________________
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                         , Clerk.